office_of_chief_counsel internal_revenue_service memorandum number release date cc pa gl-130545-08 uilc date date to richard t cummings general attorney hartford small_business self-employed from peter j devlin chief branch procedure administration subject successor liability this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue may the irs rely on the state law doctrine_of successor liability to collect a corporation’s or llc’s federal tax_liability from its successor_in_interest conclusion yes a federal tax_liability owed by a corporation or llc may be collected from its successor_in_interest if the successor_corporation or llc is liable under the relevant state law gl-130545-08 law and analysis i successor liability generally a corporation that acquires the assets of another corporation is not liable for the debts of the transferor_corporation this general_rule is subject_to certain exceptions successor liability law embodied in most jurisdictions imposes liability in the following circumstances when the successor expressly assumes the liabilities when the transaction amounts to a de_facto merger when the successor is a mere continuation of the seller corporation and when the transaction is entered into fraudulently to escape liability see william m fletcher fletcher cyclopedia of the law of corporations sec_7122 the government may rely on the successor liability doctrine to hold a successor_corporation liable for the tax debts of its predecessor see 614_f2d_860 3d cir successor liability is generally determined by state law 178_f3d_114 2d cir for example connecticut like most jurisdictions recognizes the successor liability doctrine and the four theories imposing liability 434_fsupp2d_97 d conn the mere continuation and de_facto merger theories are closely related and may be considered together id pincite connecticut courts look to the following factors when considering whether a corporation is liable under the mere continuation or de_facto merger theories continuation of the enterprise of the seller corporation so that there is a continuity of management personnel physical location assets and general business operations continuity of shareholders the seller corporation ceases its ordinary business operations liquidates and dissolves as soon as legally and practically possible the purchasing_corporation assumes those liabilities and obligations of the seller ordinarily necessary for the uninterrupted continuation of normal business operations of the seller corporation presence of all indicia is not necessary connecticut courts balance the factors in a flexible realistic manner focusing on intent id pincite citing savings bank of manchester v daly wl at conn super ct date an llc has been found liable as a successor under connecticut law c j builders and remodelers llc v geisenheimer a 2d conn we emphasize the necessity of consulting state law when considering successor liability while most jurisdictions have adopted the four theories imposing successor liability courts have not uniformly applied the theories we note that successor liability is not equivalent to alter ego or nominee liability common facts and circumstances may establish liability under the respective theories but the three doctrines are separate and distinct ii llc successor liability for employment_taxes gl-130545-08 your request for advice addresses collection of employment_tax liabilities from llcs using the successor liability doctrine single member llc employment_tax liability a single member llc may elect to be treated as an association_taxable_as_a_corporation sec_301_7701-3 if an llc elects corporate status the llc will be treated as a separate legal entity that may accrue its own tax_liability the irs may collect such liability from the assets of the llc if the llc transfers its assets to another entity successor liability may apply under the relevant state law a single member llc is a disregarded_entity if it makes no election sec_301_7701-3 a disregarded_entity is not separate from its owner for federal tax purposes a recent amendment to the treasury regulations effective date modifies the treatment of disregarded entities for purposes of employment_tax obligations a wages paid_by a disregarded llc before date employment_tax liabilities with respect to wages paid before date by a disregarded llc may be satisfied in one of two ways the single member owner may calculate report and pay the employment_tax obligation under its own name and taxpayer_identification_number alternatively the disregarded llc may separately calculate report and pay the employment_tax obligations incurred with respect to the employees of the llc under the name and taxpayer_identification_number of the llc notice_99_6 1999_3_irb_12 1999_1_cb_321 the single member owner of a disregarded llc retains ultimate responsibility for employment_tax liabilities incurred with respect to wages paid before date regardless of the method selected under notice_99_6 collection of such tax_liability may be pursued against the single member owner’s property and rights to property sec_6321 the united_states supreme court has articulated a two-part test to determine a taxpayer’s property and rights to property 528_us_49 first a taxpayer’s interest or rights must be determined under state law second whether such interest or rights are property or rights to property under the internal_revenue_code must be determined state law generally provides that a member of an llc has no interest in the llc’s assets the irs cannot satisfy a single member owner’s tax_liability from the disregarded llc’s assets because the single member owner has no property or rights to property in the llc’s assets therefore when a disregarded llc transfers its assets successor liability does not apply because the single member owner has no interest in the llc’s assets if however a single member owner transfers its assets to another entity successor liability may apply depending on state law gl-130545-08 b wages paid_by a disregarded llc on or after date on date sec_301_7701-2 becomes effective and notice_99_6 becomes obsolete the amended regulation treats a disregarded llc as separate from its owner for purposes of employment_tax liabilities arising with respect to wages paid on or after date a disregarded llc is taxed as a corporation for employment_tax purposes and many of the issues surrounding collection of a tax_liability from a disregarded llc are eliminated collection against the llc may be pursued as if it were a corporation if an llc transfers its assets to another entity successor liability may apply under the relevant state law multi-member llc employment_tax liability a multi-member llc may elect to be treated as an association_taxable_as_a_corporation sec_301_7701-3 if an llc elects corporate status the llc will be treated as a separate legal entity that may accrue its own tax_liability the irs may collect such liability from the assets of the llc if the llc transfers its assets to another entity successor liability may apply under the relevant state law a multi-member llc is treated as a partnership if it makes no election sec_301_7701-3 state law generally provides that a member of an lcc is not liable for the llc’s debts if an llc incurs an employment_tax liability as a partnership the irs cannot collect an employment_tax liability from the llc’s members even though the llc is treated as a partnership for federal tax purposes revrul_2004_41 collection of a tax_liability is pursued against the partnership’s assets if permitted by state law successor liability may be asserted when a multi-member llc taxed as a partnership transfers its assets to another entity see generally 144_f3d_229 2d cir the traditional rule_of corporate successor liability and the exceptions to the rule are generally applied regardless of whether the predecessor or successor organization was a corporation or some other form of business organization we note that the trust fund recovery penalty under sec_6672 may be asserted against members of an llc treated as a corporation or partnership depending on the facts and circumstances of the case also special circumstances such as a fraudulent transfer of assets from the llc to its members may expose members to liability see generally 236_f3d_1239 10th cir imposing transferee_liability under sec_6901 on person receiving fraudulent transfer of assets from taxpayer-corporation gl-130545-08 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
